Order entered January 7, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-11-01680-CR

                               VICKIE LYNN ROLLINS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-42334-U

                                           ORDER
        The Court REINSTATES the appeal.

        On October 22, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief, together with an

extension motion. Therefore, we VACATE the October 22, 2012 order requiring findings.

        We GRANT the December 27, 2012 extension motion and ORDER appellant’s brief

filed as of the date of this order.




                                            /s/        DAVID L. BRIDGES
                                                       JUSTICE